Court of Claims jurisdiction; injunctive'or declaratory relief; racial discrimination claim. — On: October 1, 1976 the court entered the following order. This case has been before the court previously, see 196 Ct. Cl. 263, 451 F., 2d 1035 (1971). - - ■
This case comes b'efore the court on defendant’s motion to dismiss plaintiffs’ motion for an order directing H.E.W. to proceed with this case on remand, plaintiffs’ motion for leave to file its first amended petition and plaintiffs’ suggestion for an en- banc, hearing. Upon- consideration thereof, the court concludes that in view of the decisions of the Supreme Court in United States v. Testan, 424 U.S. 392 (1976), and Brown *333v. General Services Admin., 425 U.S. 820 (1976), it has no jurisdiction of this action, but. that the case should be transferred to an appropriate district court pursuant to the Equal Employment Opportunity Act of 1972 and 28 TJ.S.G. § 1506.
“it is therefore ordered that this case is hereby transferred to the United States District Court for the District of Columbia; and
“it is further ordered that plaintiffs’ motion for leave to file their first amended petition and their motion (filed April 22,1975) for an order remanding this case to the Department of Health, Education and Welfare, are denied without prejudice, and their suggestion, for oral argument en banc is also denied. '